In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Barone, J.), dated October 29, 1990, which, upon a fact-finding order of the Family Court, Albany County (Breslin, J.), dated August 6, 1990, and upon a determination that the appellant had committed an act which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudged the appellant to be a juvenile delinquent, and placed her in the custody of the New York State Division for Youth, Title III, for a period of 12 months.
Ordered that the order of disposition is reversed, on the law and as a matter of discretion in the interest of justice, without costs or disbursements, the fact-finding determination is vacated, and the petition is dismissed.
There is no indication in the record that a "reasonable and substantial effort” was made to notify the appellant’s parents with respect to the scheduling of the fact-finding hearing (see, Family Ct Act §§ 320.3, 341.2 [3]; Matter of John L., 125 AD2d 472; Matter of Lloyd P., 99 AD2d 812; Matter of Myacutta A., 75 AD2d 774). The appellant’s placement has expired. Although an application to extend her placement was made, counsel has advised us that this application was later withdrawn. Under these circumstances, no purpose would be served by ordering a new fact-finding hearing, and the proper remedy is, therefore, to dismiss the underlying petition (see, Matter of John L., supra). In light of this determination, we need not address the appellant’s remaining contentions. Bracken, J. P., Harwood, Eiber and Rosenblatt, JJ., concur.